     Case
       Case:
          1:06-cv-00433-HSO-RHW
             3:18-mc-00022-JMV DocDocument
                                   #: 10 Filed:
                                              1432
                                                11/08/18
                                                     Filed111/13/18
                                                            of 1 PageID
                                                                     Page
                                                                        #: 225
                                                                            1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION
UNITED STATES OF AMERICA ex rel.
CORI RIGSBY and KERRI RIGSBY                           RELATORS/COUNTER-DEFENDANTS

v.                                                               CASE NO. 3:18-MC-0022-JMV

STATE FARM FIRE AND CASUALTY COMPANY DEFENDANT/COUNTER-PLAINTIFF



               ORDER TRANSFERRING MOTIONS AND CLOSING CASE

       By Order [5] dated November 2, 2018, the undersigned directed the parties to this

miscellaneous action to show cause why this matter should not be transferred, pursuant to Rule

45(f) of the Federal Rules of Civil Procedure, to the United States District Court for the Southern

District of Mississippi for determination in United States ex rel. Rigsby v. State Farm Fire & Cas.

Co., No. 1:06cv433-HSO-RHW (“underlying FCA case”). Having now considered the parties’

responses, IT IS ORDERED:

       For the reasons stated in the court’s November 2 Order [5], the Clerk is directed to

transfer the pending motions [Dckt. No.’s 1 and 4] in this case, pursuant to Rule 45(f), to the

United States District Court for the Southern District of Mississippi for determination in

connection with the underlying FCA case, United States ex rel. Cori Rigsby and Kerri Rigsby v.

State Farm Fire & Casualty Co., No. 1:06cv433-HSO-RHW.

       IT IS FURTHER ORDERED that this case is CLOSED.

       This, the 8th day of November, 2018.

                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE
